UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2014 ☐TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-52892 Hawker Energy, Inc. (Exact name of registrant as specified in its charter) Nevada 98-0511130 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 326 S. Pacific Coast Highway, Suite 102 Redondo Beach CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (310) 438-7997 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. o Yes ý No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ý Yes☐No (Not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). ☐Yesý No Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: 75,980,403 shares of common stock as of January 6, 2014. EXPLANATORY NOTE Hawker Energy, Inc., together with its consolidated subsidiaries, the “Company,” sometimes referred to as “we”, “us” or “our”) is filing this amendment (this “Amendment” or “Form 10-Q/A”) to itsQuarterly Report on Form 10-Q for the fiscal quarter ended November 30, 2014, which was originally filed with the U.S. Securities and Exchange Commission (“SEC”) on January 20, 2015 (the “Original Form 10-Q”). The purpose of this AmendmentNo. 1 to Form 10-Q/A (“Form 10-Q/A”) is to amend and restate audited financial statements and related disclosures in the Original Form 10-Q to properly account for a $350,000 convertible note payable and a $25,000 convertible note payable, each of which contains a conversion price protection mechanism, creating an embedded conversion option that requires bifurcation and separate accounting for the derivative liability due to the conversion feature. Due to these errors, we determined in May 2015 to restate our condensed consolidated financial statements for the fiscal year ended August 31, 2014 and the fiscal quarter ended November 30, 2014, and that the previously filed financial statements for these periods (including those contained in the original Annual Report on Form 10-K for the year ended August 31, 2014 (“Original Form 10-K”) and the Original Form 10-Q) should no longer be relied upon. This Form 10-Q/A contains restated condensed consolidated interim financial statements for the fiscal quarter ended November 30, 2014.In addition, we have corrected the determination of the fair value of financial instruments disclosed in the footnotes to the condensed consolidated financial statements.Together, we refer to these corrections as the “Restatement”.Refer also to the Annual Report on Form 10-K/A for the fiscal year ended August31, 2014 (“Form 10-K/A”), for a restatement of similar nature. This Form 10-Q/A restates the Original Form 10-Q in its entirety.It includes both items that have been changed as a result of the amended disclosures and items that are unchanged from the Original Form 10-Q.Other than the revision of the disclosures as discussed below and expressly set forth herein, the Form 10-Q/A speaks as of the original filing date of the Original Form 10-Q and has not been updated to reflect other events occurring subsequent to the original filing date.This Form 10-Q/A should be read in conjunction with our filings with the SEC subsequent to the filing of the Original Form 10-K, including the Form 10-K/A for the fiscal year ended August 31, 2014. The following are the items that have changed, and if applicable the specific portion of the items that have changed: · Part I, Item 1 – Financial Statements and Supplementary Data: o A Restatement footnote (Note 20) to the condensed consolidated financial statements has been added to indicate the changes in the financial statement line items and footnotes.Reference should be made to this footnote to see the particulars of what has changed in Item 2 as a result of the Restatement. · Part 1, Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations: o “Results of Operations” has been updated to reflect an $18,828 increase in net loss arising from an increased in interest expense partially offset by a favorable change in fair value of the conversion option. o “Liquidity and Financial Condition” and “Going Concern” has been updated to reflect the corresponding changes in current liabilities, working capital deficit, net loss and accumulated deficit. · Part I, Item 4 – Controls and Procedures: o In connection with the Restatement, management has re-evaluated the effectiveness of our disclosure controls and procedures as of August 31, 2014, and continuing as of November 30, 2014.Based on such re-evaluation, management confirmed that the material weaknesses described in the Original Form 10-K and the Original form 10-Q continue to be material weaknesses as of the time of the re-evaluation, and that some of these same material weaknesses contributed to the Restatement. In addition, the re-evaluation concluded that two additional material weaknesses existed related to (i) the calculation of our derivative liability due to embedded conversion feature in certain of our convertible notes, which contributed to the Restatement; and (ii) the proper determination of the fair value of financial instruments measured at fair value on a recurring basis, as disclosed in the footnotes to the financial statements in PartI, ItemI of this Form 10-Q/A. · Part II, Item 6 -Exhibits: o The exhibit list has been updated to reflect which exhibits were filed with the Original Form 10-Q and which new exhibits are included, being the certifications below. 2 · Attached as Exhibits 31 and 32 to this Form 10-Q/A are updated and revised certifications of our Chief Executive and Financial Officer. The correction of the errors described above is further discussed in Note 20 to the condensed consolidated financial statements included in Part I, Item 1 herein and in Part I, Item 2, “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Other than this Form 10-Q/A and the Form 10-K/A, we do not intend to file any other amended reports in connection with the Restatement. All of our future Annual Reports on Form 10-K and Quarterly Reports on Form10-Q will reflect the restated information included in this Form 10-Q/A and the Form10-K/A, as applicable. Other than with respect to matters related to the Restatement (including consequences of our delay in filing the Form 10-Q for the quarter ended February 28, 2015), this Form 10-Q/A generally does not reflect events that have occurred after January 20, 2015, the filing date of the Original Form 10-Q, or modify or update the disclosures presented in the Original Form 10-Q, except to reflect the effects of the Restatement. Accordingly, this Form 10-Q/A should be read in conjunction with (i) our Current Reports on Form 8-K filed with the Commission since January 20, 2015, and (ii) the August 31, 2014 Form 10-K/A. Our Chief Executive Officer and Chief Financial Officer have issued certifications required by Sections 302 and 906 of the Sarbanes-Oxley Act of 2002 in connection with this Form 10-Q/A. The certifications are included in this Form 10-Q/A and Exhibits 31 and 32. Internal Control Considerations In connection with the Restatement, management has re-evaluated the effectiveness of our disclosure controls and procedures as of August 31, 2014 and the effectiveness of our internal control over financial reporting as of August 31, 2014 based on the framework in “Internal Control—Integrated Framework (1992 framework)” issued by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”). Based on such re-evaluation, management confirmed that the material weaknesses described in the Original Form 10-K continue to be material weaknesses as of the time of the re-evaluation, and that some of these same material weaknesses contributed to the Restatement. In addition, the re-evaluation concluded that an additional material weakness existed related to the determination and calculation of our embedded conversion feature derivative liability related to the issuance of certain convertible notes. For a discussion of management’s consideration of our disclosure controls and procedures and the material weaknesses identified, see Part I, Item4 of this Form 10-Q/A, as well Part II, Item9A, “Controls and Procedures” of the Form 10-K/A. 3 HAWKER ENERGY, INC. FOR THE FISCAL QUARTER ENDED NOVEMBER 30, 2014 INDEX TO FORM 10-Q PART I Page Item 1 Condensed Consolidated Financial Statements (Unaudited) (Restated) 5 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3 Quantitative and Qualitative Disclosures About Market Risk 42 Item 4 Controls and Procedures 43 PART II Item 1 Legal Proceedings 44 Item 1A Risk Factors 44 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 45 Item 3 Defaults Upon Senior Securities 45 Item 4 Mine Safety Disclosures 45 Item 5 Other Information 45 Item 6 Exhibits 46 Signatures 47 4 PART I Item 1 Financial Statements HAWKER ENERGY, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) November 30, 2014 August 31, 2014 (As Restated) ASSETS Current assets: Cash $ $ Accounts receivable Inventory Prepaid expenses Secured subordinated loan receivable, short term Total current assets Fixed assets: Machinery and equipment, net of accumulated depreciation of $20,815 and $19,605, respectively Other assets: Capitalized oil and gas properties, net of accumulated depletion of $93,176 and $86,193, respectively Deposits Total assets $ $ LIABILITIES AND (DEFICIT) Current liabilities: Accounts payable and accrued expenses $ $ Accrued bonuses Net profits interest payable, current portion Loans payable to related parties, short term Convertible notes payable, short term, net of discounts Conversion option Total current liabilities Long term liabilities: Asset retirement obligations Net profits interest payable, long term portion Total long term liabilities Total liabilities Stockholders' (deficit): Common stock; $0.001 par value; 750,000,000 shares authorized, 74,674,703 and 41,174,703 shares issued and outstanding, respectively Common stock payable - Additional paid in capital Accumulated (deficit) ) ) Total stockholders' (deficit) ) ) Non-controlling interest Total (deficit) ) ) Total liabilities and (deficit) $ $ The accompanying notes are an integral part of these financial statements. 5 HAWKER ENERGY, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For The Three Months Ended November 30, 2014 November 30, 2013 (As Restated) Revenue: Oil revenues $ $ Expenses: Direct operating costs Depletion, depreciation and amortization Professional fees General and administrative expenses Equity compensation expense - Total expenses Net operating (loss) ) ) Other (income) expense: Interest (income) ) - Interest expense Change in fair value of conversion option ) - Total other expense Loss before income taxes ) ) Provision for income taxes - - Net loss ) ) Net loss attributable to non-controlling interests - Net loss attributable to the Company $ ) $ ) Net loss per common share - basic and diluted $ ) $
